Title: To George Washington from Major General Horatio Gates, 3 October 1778
From: Gates, Horatio
To: Washington, George


          
            Sir,
            Danbury [Conn.] 3rd October 1778 10 o’Clock a.m.
          
          At seven o’Clock last night, I was favour’d with the receipt of Your Excellency’s Letter, dated the 1st Instant from Fish Kill; though the hour is not mentioned, it must at any rate have been unreasonably long upon the Road: The bearer John Turner, says he received the packet from Thomas McCarty, at half an hour After 3 o’Clock yesterday Afternoon, at Fredrick’sbourg. I mention these particulars to Your Excellency, lest Orders of great moment should hereafter meet with the like delay.
          I begin to be filled with doubt, in regard to the future destination of the Enemy’s Fleet and Army; The year wears fast away, and if they do not sail soon for Boston, I think they will for England; or have received Orders to winter in America—but I know not how to persuade myself of this last Opinion, when I reflect upon the Circumstances of the British Empire in the other parts of the Globe, and how much this Fleet, and Army, is wanted elsewhere. I am Sir Your Excellencys most Obedient Humble Servant
          
            Horatio Gates
          
        